Citation Nr: 0502506	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  99-10 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection of a diverting 
colostomy, claimed as secondary to service-connected chronic 
inflammatory bowel disease.  

2.  Entitlement to service connection of an infection of the 
tailbone and subsequent surgery, claimed as secondary to 
chronic inflammatory bowel disease.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(the RO).   

Procedural History

The veteran served on active duty from November 1968 until 
March 1970.  he served in Vietnam and was awarded two Purple 
Heart Medals.  

In August 1996 the RO received the veteran's claim of 
entitlement to service connection for chronic inflammatory 
bowel disease.  In a January 1997 rating decision, service 
connection was granted.  

In July 1997, the RO received the veteran's claim of 
entitlement to service connection for diverting colostomy, 
which he claimed was secondary to the service connected 
chronic inflammatory bowel disease.  A March 1998 RO rating 
decision denied the veteran's claim.  The veteran disagreed 
with the March 1998 rating decision and initiated this 
appeal.  The appeal was perfected by the timely submission of 
the veteran's substantive appeal in May 1999.

In September 2001, the RO received the veteran's claim of 
entitlement to service connection for an infection of the 
veteran's tailbone and subsequent surgery as secondary to 
chronic inflammatory bowel disease.  A March 2003 rating 
decision denied the veteran's claim.  The veteran disagreed 
with the March 2003 rating decision and initiated an appeal.  
The appeal was perfected by the timely filing of the 
veteran's substantive appeal (VA Form 9) in November 2004.  

The veteran's representative has submitted evidence directly 
to the Board without waiver of RO consideration.  See 
38 C.F.R. § 20.1304 (2004).  In any event, since as explained 
below this case is being remanded, the agency of original 
jurisdiction will have the opportunity to review the 
additionally submitted material.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.

Issues not on appeal

An October 2004 report of contact refers to a claim for 
entitlement to benefits pursuant to 38 U.S.C. § 1151 relating 
to the diverting colostomy performed by VA.  The veteran's 
statement appended to his November 2004 appeal further 
indicates his contention that failure of VA to adequately 
treat a decubitus ulcer in the veteran's tailbone ultimately 
led to a more serious infection necessitating additional 
surgery.  This statement, too, appears to indicate the 
veteran's desire to pursue a claim for compensation under 
38 U.S.C.A. § 1151 relating to his claimed residuals of a 
tailbone infection.  

The veteran's VA claims folder does not disclose any formal 
claim of entitlement to VA benefits under 38 U.S.C. § 1151, 
and any § 1151 claim has not been adjudicated by the RO and 
is therefore not in appellate status.  If pursued, those 
§ 1151 claims would be inextricably intertwined with the 
secondary service connection claims which are on appeal.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [the 
prohibition against the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other in the prescribed degree should 
not be subject to piecemeal decision-making or appellate 
litigation].  

The veteran's claims of entitlement to compensation under 
38 U.S.C.A. § 1151 related to the diverting colostomy and the 
tailbone infection and its residuals are referred to the RO 
for appropriate action.  


REMAND

The veteran seeks service connection for of an infection of 
the tailbone and subsequent surgery and a diverting 
colostomy, which he claims are secondary to his service-
connected gastric disorder (which has been variously 
described as chronic inflammatory bowel disease and digestive 
disorder to include stomach ulcer with partial removal of 
large stomach and large intestine).  

The Board observes that the veteran is a paraplegic due to an 
August 1977 gunshot wound.  The gunshot wound residuals 
include paraplegia and loss of bowel and bladder control.  
[This gunshot occurred several years after service and is not 
service connected.] 

The veteran, in substance, contends that despite becoming a 
paraplegic in August 1977 he did not develop any decubitus 
ulcers until November 1995 in connection with surgery 
involving his service-connected gastrointestinal disability.  
He has further contended that this condition persisted and 
ultimately required surgery in February 2001.  

[To the extent that the veteran contends that a failure to 
properly diagnose or treat his tailbone infection by VA 
required additional surgeries, those contentions are part of 
a claim of entitlement to compensation under 38 U.S.C. 
§ 1151.  The status of the veteran's 1151 claim has been 
discussed in the Introduction.]  

With respect to the veteran's claim of entitlement to service 
connection for a diverting colostomy secondary to his gastric 
disorder, the veteran contends that a diverting colostomy 
performed at VA in 1997 was performed in order to facilitate 
treatment of the 1997 decubitus ulcer.  In essence, it 
appears that the veteran is contending that the service-
connected gastrointestinal disability led to the decubitus 
ulcer, which in turn led to the colostomy.   



Reasons for remand

Medical nexus opinion

In order to prevail on the issue of entitlement to secondary 
service connection, the following analysis applies.  There 
must be (1) evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service- 
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

With respect to the first element, evidence of a current 
disability, VA treatment records from March 2001 indicate a 
diagnosis of sacral osteomyelitis.  The June 2003 VA 
examination indicated that the diverting colostomy remained 
intact.  As such, element (1) has arguably been satisfied as 
to both claimed disabilities. 

As for element (2), evidence of a service-connected 
disability, as discussed in the Introduction, the veteran was 
granted service connection for a gastric disability in 
January 1997.  

With respect to Wallin element (3), medical nexus, the Board 
observes that the matter was referred for a nexus opinion in 
September 2004.  The reviewer declined to issue an opinion as 
to the etiology of the veteran's decubitus ulcers or to make 
a determination as to whether or not the decubitus ulcers 
were attributable to the veteran's November 1995 gastric 
surgery or to another nonservice-connected medical condition 
such as paraplegia.  There is thus not currently of record 
any competent medical nexus opinion which has specifically 
relates, or discounts a relationship, between the service-
connected gastrointestinal disability and the two claimed 
disabilities.  

In Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) the 
United States Court of Appeals for Veterans Claims held that 
where there is evidence of record satisfying the first two 
requirements for service connection (current disability, and 
in this case, service connected disability), but there was 
not of record competent medical evidence addressing the third 
requirement (a nexus between the disability and active 
service), VA errs in failing to obtain such a medical nexus 
opinion.  The Board finds that a definitive medical opinion 
is necessary to make a decision on the claim.  

The VCAA

The veteran initially filed this claim in July 1997.  During 
the pendency of this claim the Veterans Claims Assistance Act 
of 2000 (VCAA) was enacted.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  Among other things, the VCAA 
redefines the obligations of VA with respect to its duty to 
notify and assist the veteran in the development of his 
claim.  The VCAA is applicable to all claims filed on or 
after the date of its enactment, or filed before the date of 
enactment and not yet final as of that date.  

After a review of the record, the Board has determined that 
no VCAA notice was sent to the veteran regarding his claim of 
entitlement to service connection of a diverting colostomy as 
secondary to service connected chronic inflammatory bowel 
disease.  As such, there has been no notice to the veteran of 
the division of responsibilities between him and VA in 
obtaining evidence necessary to substantiate his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. § 
5103(b).  Thus, if, as here, the record has a procedural 
defect with respect to the notice required under the VCAA, 
this may no longer be cured by the Board.  Accordingly, the 
Board must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must assure that all notice and 
development required by the VCAA has been 
accomplished with respect to the issue of 
service connection for the diverting 
colostomy as secondary to service 
connected chronic inflammatory bowel 
disease, specifically  notifying the 
veteran of the evidence he needs to 
submit and that which will be obtained by 
VA.  

2.  VBA must arrange for a medical nexus 
opinion from a physician who has not 
previously reviewed this matter.  The 
reviewer should review the claims file 
and discuss possible relationships 
between the service-connected 
gastrointestinal disease, the non 
service-connected 1977 gunshot wound and 
paraplegia and two claimed disabilities, 
the diverting colostomy and decubitus 
ulcer.  In particular, the reviewer 
should render an opinion as to whether it 
is as least as likely as not that the two 
claimed disabilities are related to the 
veteran's service-connected gastric 
disorder.  If physical examination is 
deemed to be necessary by the reviewing 
physician, such should be accomplished.  
The reviewing physician's report should 
be associated with the veteran's VA 
claims folder.

3.  After the development requested above 
has been completed, VBA should again 
review the record and adjudicate the two 
secondary service connection claims.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2003).

